Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Los, et, al. (US20130100030)
Regarding claim 1, Los teaches an electronic device comprising: a housing 607, a key cover 702 configured to penetrate at least a part of the housing and expose at least a part of the key cover to an outside; a key button 418a disposed inside the key cover, and configured to generate a pressing signal when the key button is pressed (paragraphs 63-65); a pressure sensor 438 including a plurality of depressurization points 446 between the key cover and the key button; and at least one processor 102 electrically connected to the pressure sensor and the key button (paragraph 48), wherein the at least one processor is configured to: obtain a pressure signal corresponding to each of the plurality of depressurization points through the pressure sensor, obtain the pressing signal through the key button, and perform a specified operation biased on the pressure signal corresponding to each of the obtained depressurization points and the pressing signal (Figs. 7-8 and paragraph 60).
Regarding claim 2, Los teaches the electronic device wherein the key cover (402 or 702) includes a plurality of protrusions 408 corresponding to the plurality of depressurization points 446 on a surface facing the pressure sensor (Fig. 5).  
Regarding claim 3, Los teaches the electronic device wherein the key cover (402 or 702) includes a plurality of moving members 408 penetrating a surface facing the pressure sensor and an outer surface of the key cover and movable in a penetrating direction, and wherein the plurality of moving members are disposed to correspond to the plurality of depressurization points 446, respectively (Fig. 5).  
Regarding claim 4, Los teaches the electronic device wherein each of the plurality of moving members 408 includes a protrusion 408 corresponding to each of the plurality of depressurization points 446 at a part facing the pressure sensor 438 (Fig. 5).  
Regarding claim 6, Los teaches the electronic device wherein the key button 418 includes at least one of a pressure-responsive structure including a dome key (Fig. 5).  
Regarding claim 7, Los teaches the electronic device wherein the key button 418 includes a plurality of protrusions 444 corresponding to the plurality of depressurization points 446 on a surface facing the pressure sensor 438 (Fig. 5 and paragraph 43).  
Regarding claim 8, Los teaches the electronic device wherein the at least one processor 102 is configured to: perform a first operation when the pressing signal is obtained while the pressure signal corresponding to each of the plurality of depressurization points forming a specified pattern is obtained through the pressure 
Regarding claim 9, Los teaches the electronic device wherein the at least one processor is configured to perform an operation corresponding to a specified pattern when the pressure signal corresponding to each of the plurality of depressurization points forming the specified pattern is obtained through the pressure sensor (Figs. 7-8 and paragraph 60).
Regarding claim 10, Los teaches the electronic device wherein the specified pattern includes at least one of a first pattern in which magnitudes of pressure signals corresponding to the plurality of depressurization points are sequentially equal to or higher than a first threshold (Figs. 7-8 and paragraph 60).
Regarding claim 11, Los teaches the electronic device wherein the specified pattern includes a combination of at least two of the first pattern, the second pattern, and the third pattern (the first pattern is identifying the function of the keypad as shown in fig. 7 and the second pattern is activating the selected function as shown in Figs. 7-8 and paragraphs 60-65).
Regarding claim 12, Los teaches the electronic device wherein the third threshold  is greater than the first threshold and the second threshold (the third threshold is the magnitude of force require to press the keypad 702, from a position shown in figure 6, to a position shown in figure 8, which is greater than the force require 
Regarding claim 13, Los teaches the electronic device wherein an operation corresponding to the first pattern includes at least one of adjusting a volume of sound output from the electronic device, switching a camera mode of the electronic device, adjusting a camera zoom of the electronic device, adjusting a brightness of a display of the electronic device, 5or scrolling a screen of the electronic device (paragraph 24).  
Regarding claim 14, Los teaches the electronic device wherein the at least one processor is configured to: perform a first operation corresponding to a specified pattern when the pressure signal corresponding to each of the plurality of depressurization points forming the specified pattern is obtained through the pressure sensor (the first operation is identifying the function of the keypad as shown in fig. 7); perform a second operation when the pressing signal is obtained while the pressure signal corresponding to each of the plurality of depressurization points forming the specified pattern is obtained (the second operation is activating the selected function as shown in Fig. 8); and perform a third operation different from the second operation when the pressure signal corresponding to each of the plurality of depressurization points forming the specified pattern is not obtained and the pressing signal is obtained (if the electronic device is a digital camera, the first operation will be lightening up the recording button, the second operation will be activating the recording button, and the third operation will turning off the recording) .  
Regarding claim 15, Los teaches a method of operating an electronic device which includes a key assembly 20including a pressure sensor 438 and a key button 418 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Los in view of Zhang, et al. (US. Pat. 10353485).
Regarding claim 5, Los does not teach 10a flexible member covering the outer surface of the key cover.  However, Zhang teaches a similar electronic device that comprises a key cover 310 and a flexible member 325 covering the outer surface of the key cover (Fig. 3a). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Zhang in the electronic device of Los to protect the internal components of the electronic device.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/               Primary Examiner, Art Unit 2833